Adams, Ch. J.—
The note and mortgage were executed for $300, being a part of the purchase-price of a tract of land sold by the defendant’s husband to one King. The plaintiff insists that they are the property of the execution debtor; or, if transferred by him to his wife so as to pass title as between them, the transfer was without consideration, and made to hinder and defraud creditors. The defendant insists that she received the'same byway of reimbursement for money advanced by her to her husband many years before. The evidence seems to be quite clear that the defendant received $500 from her father, which was used by her husband in removing an incumbrance from certain land standing in his name, and in making improvements thereon. The doubt, if any, is as to whether the advancement was not intended as a gift. The court below must have thought that *138it was so intended. We have read 'the evidence separately, and have reached the conclusion that it was not so intended.
The defendant testified that it was understood between her and her husband that she was to have an interest in the land, and her husband testified that she was to have her money back when the land should be sold. The plaintiff insists that they are not worthy of credit, and that their story, as a whole, is disjointed, inconsistent and improbable; but we are unable to think that the plaintiff’s position can properly be sustained. We are not accustomed, in determining questions of fact of this kind, to set out the evidence, or do much more than state our conclusion. It seems more probable to us than otherwise that the transaction in which the defendant acquired the note and mortgage was an honest one, and that the court erred in holding that they should be subjected to the husband’s debt
REVERSED.